Citation Nr: 1532300	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  13-25 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for tremors of the right hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to April 1968, August 9, 1990 to August 15, 1990, and November 17, 1990 to December 4, 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for tremors of the right hand.  He has argued that the tremors are due to an anthrax inoculation in service.  Specifically, he has argued that he received an anthrax inoculation in August 1990 prior to his deployment in Desert Shield/Storm.  He has stated he received the vaccine at the Hospital in Fairchild AFB, Washington.

A review of the service personnel records shows that the Veteran served in Operation Desert Shield/Storm from August 9, 1990 to August 15, 1990, and from November 17, 1990 to December 4, 1990.  His service treatment records and personnel records do not document a deployment associated with his service in Operation Desert Shield/Storm.  The records also do not document an anthrax vaccination in service.  

However, the service personnel records do show that the Veteran received orders for duty for which the itinerary was to go from the home of record, to Fairchild AFB, Washington, to a classified location on November 17, 1990; and, return to the home of record on December 17, 1990.

In support of his claim, the Veteran has submitted various statements wherein he states that he developed right hand tremors shortly after the anthrax vaccination.  His wife has also submitted statements attesting to the same.

The Veteran is competent to report factual matters of which he had firsthand knowledge, such having a vaccination.  See Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report experiencing tremors after the vaccination.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board highlights that competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled or tasted.  See Layno v. Brown, 6 Vet. App. 465 (1994).

Additionally, the service treatment records show that the Veteran had an injury to the right hand in September 1965 while in service.  He complained of pain and was diagnosed with a bruise to the right hand.  X-rays of October 1965 showed no fracture.

Further, private treatment records of October 2009 note the Veteran reported tremors which he associated with Gulf Syndrome.  Records of November 2010 note that the Veteran has a history of alcohol dependency with tremors.  Finally, the private treatment records reflect that he was being seen by a neurologist.

Given the above, the Board finds that additional development is needed prior to deciding the claim.  

The record contains no treatment records form a neurologist.  While some private records were requested and found to be unavailable, specifically, records from Dr. Prenger, the Veteran did state in an August 2012 statement that he had a new private physician.  The record does not reflect that these records were requested.  They must be obtained.  

The RO/AMC should also request records for the Veteran from the Fairchild AFB Hospital to try to corroborate the anthrax vaccination.  Moreover, the Veteran should be afforded a VA examination to determine the etiology of his right hand tremors.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide complete identifying information and appropriate authorization forms for any outstanding VA and non-VA treatment records pertaining to his tremors.  Thereafter, if authorized, request any identified private and VA treatment records.  A specific request for records from the Fairchild AFB Hospital for the Veteran from August to September 1990 should be made.

All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining all outstanding records, schedule the Veteran for an appropriate VA examination by an appropriate medical professional so as to determine the nature and etiology of the Veteran's right hand tremors.  Provide access to the electronic claims file to the examiner and request that the examiner review the file and note the review in an examination report. 

Thereafter, the examiner should address the following inquiry: 

Is it at least as likely as not that the Veteran's right hand tremors are related to any aspect of service, including an anthrax vaccination or any other inoculation?  In offering such opinion, the examiner should consider all of the lay statements of record and the September 1965 injury to the right hand in service.  For purposes of this remand, the examiner should accept that the Veteran was vaccinated for anthrax in service.   

A complete rationale for any opinion provided is required. 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




